Mr. Justice Mercur
delivered the opinion of the court,
The defendant in error is a mutual insurance company. All persons who effect insurances therein, become associated together in a manner partaking of the nature of limited or special partners. The fund provided for the payment of losses, is mainly the premium notes given by the insured.
Losses are to be paid within ninety days after they are duly proved. The collection of an assessment on a premium note by a common law action, through the law’s delay, would fail to produce the money in time to meet the obligations of the company. To obviate this difficulty, and to secure a-more speedy collection, the Act of 26th July 1842, Pamph. Laws 426, was passed.
By effecting an insurance the plaintiff in error became a constituent member of the corporation. He voluntarily subscribed to all the terms and conditions of that act, and agreed with his fellow members to be bound thereby. He executed and delivered his premium note subject to all the provisions of that act. He accepted a policy which expressly declared that he had deposited the note “ subject to assessment at such times as the board of directors may by the act of incorporation require.” He thereby waived all right to compel the company to collect an assessment on his note, otherwise than said act authorized. There is nothing in the Constitution, of the United States, nor in'that of this Commonwealth, which precludes his waiving a trial by jury, and agreeing to the specific manner in which a judgment may be entered against him.
He failed to pay an assessment regularly made on his note, and due and demandable from him. The manner in which the company sought to enforce its collection was strictly in accordance with the conditions which he had imposed on himself. All the requirements of the statute were observed by the company in the entry of this judmgent.
The learned judge was therefore entirely correct in refusing to strike the judgment from the record.
The extent of the lien and what sum shall now be collected on the execution are not before us, and wrn intimate no opinion thereon. Judgment affirmed.